UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 Commission File Number 000-10822 Intelligent Communication Enterprise Corporation (Exact name of registrant as specified in its charter) Pennsylvania 25-1229323 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13 Spottiswoode Park Road Singapore (Address of principal executive offices) (Zip Code) +65 6324-0225 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. x Yes ¨ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 12, 2010, the issuer had one class of common stock, with a par value of $0.0001, of which 86,375,841 shares were issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1: Financial Statements: Unaudited Consolidated Balance Sheets as at June 30, 2010, and December 31, 2009 3 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Unaudited Consolidated Statement of Stockholders’ Deficiency and Comprehensive Loss for the Six Months Ended June 30, 2010 5 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T: Controls and Procedures 23 PART II—OTHER INFORMATION Item 6: Exhibits 24 Signatures 25 EXPLANATORY NOTE This amendment to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, as filed August 23, 2010 (the “Original Report”), is being filed to: · provide additional information concerning the geographical location of our customers and revenues in Note 11 to our interim financial statements; and · amend Part I, Item 4T, to reflect management’s conclusion that our disclosure controls and procedures were not effective as of June 30, 2010, to make the language consistent with that in our other SEC reports, and to add disclosure that there were no material changes to our internal control over financial reporting during the quarter that materially affected or are likely to materially affect our internal control and financial reporting. Except as described above, no other changes have been made to the Original Report.This Form 10-Q/A does not reflect events occurring after the filing of the Original Report, and no attempt has been made in this Form 10-Q/A to modify or update other disclosures as presented in the Original Report.Accordingly, this Form 10-Q/A should be read in conjunction with the Original Report and our filings with the SEC subsequent to the date of the Original Report. 2 PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Consolidated Balance Sheets June 30, 2010 and December 31, 2009 (unaudited) June 30, December 31, 2010 Assets Current assets: Cash $ $ Restricted cash Accounts receivable, net Receivable from employees - Prepaid expenses and deposits Note receivable - Income taxes receivable Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation Customer deposits and deferred revenue Amounts due to stockholder Promissory note Convertible notes payable, net of discounts Total current liabilities Stockholders' Equity (Deficit) Preferred stock: $0.0001 par value, authorized 150,000,000 issued and outstandingnil shares (2009 - nil shares) - - Common stock: $0.0001 par value, authorized 250,000,000,000 shares issued and outstanding 86,375,841 shares (2009 - 62,381,118 shares) Additional paid in capital Deficit Accumulated other comprehensive gain (loss) Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Consolidated Statements of Operations For the three and six months ended June 30, 2010 and 2009 (unaudited) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue Gross margin Expenses: General and administrative Research and development - - Other income and expense: Interest expense Interest expense - related parties Net loss for the period $ Loss per share - basic and diluted $ Weighted average number of shares outstanding See accompanying notes to consolidated financial statements. 4 INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Consolidated Statement of Stockholders' Deficiency and Comprehensive Loss For the periods ended June 30, 2010 and December 31, 2009 (unaudited) Common Stock Additional Accumulated Other Total Stockholders' Number of Shares Amount Paid-in Capital Deficit Comprehensive Gain (Loss) Equity (Deficit) Balance December 31, 2008 $ 33 $ Net loss - Foreign currency translations - Comprehensive loss Adjust for shares issued on 2008 reverse split - Adjust for shares issued on 2009 reverse split 2 - - - Conversion of equity lines of credit - - Common stock issued for services 50 - - Common stock issued for settlement of debt - - Common stock issued for conversion of convertible notes payable - - Common stock issued for acquisition of subsidiary - - Common stock issued for exercise of options 1 31 - - 32 Options issued to related party for services - Beneficial conversion feature of convertible notes payable - Balance December 31, 2009 $ Net loss - Foreign currency translations - Comprehensive loss Common stock issued for services provided - during the three months ended March 31, 2010 - - - during the three months ended June 30, 2010 21 - - Common stock issued for acquisition of subsidiary - - Beneficial conversion feature of convertible note payable - Balance June 30, 2010 $ See accompanying notes to consolidated financial statements. 5 INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Consolidated Statements of Cash Flows For the six months ended June 30, 2010 and 2009 (unaudited) Cash provided by (used in): Operating activities: Net loss for the period $ $ Adjustment to reconcile net loss for the period to net cash used in operating activities: Depreciation of property and equipment Amortization of intangible assets Equity line of credit discount - Commissions paid on equity line of credit - Common Stock issued for services - Amortization of debt discounts and beneficial conversion of convertible loans Changes in operating assets and liabilities net of effects of acquisitions and disposals: Accounts receivable Prepaid expenses and deposits Accounts payable Accrued expenses Customer deposits and revenue in advance Accrued compensation Income taxes receivable Net cash used in operating activities Investing activities: Proceeds from disposal of fixed assets, net Cash component upon acquisition, net Decrease (Increase) in restricted cash Net cash provided byinvesting activities Financing activities: Proceeds from equity lines of credit, net of commissions - Proceeds from advance from directors - Repayment of advances to employees - Proceeds from advance from affiliated company - Net cash provided by financing activities Increase in cash during the period Foreign exchange effect on cash Cash at beginning of the period Cash at end of the period $ $ See accompanying notes to consolidated financial statements. 6 INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Consolidated Statements of Cash Flows (continued) For the six months ended June 30, 2010 and 2009 (unaudited) Supplementary Information: Interest paid $ - $ - Income taxes paid - - Non-cash transactions: Common stock converted for settlement of equity lines of credit - Common stock issued for acquisition of subsidiary - Common stock issued for services - Sale of shares of Radius-ED Ltd. for note receivable - See accompanying notes to consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Description of Business and Summary of Significant Accounting Policies Organization Intelligent Communication Enterprise Corporation (the “Company” or “Intelligent”) is in the integrated mobile communications business.The Company operates in three business segments – iCEmms or Mobile Messaging Services, iCEsync or Multimedia Solutions to Mobile Communities, and iCEmat or Mobile Authentication Technologies. On November 12, 2009, Intelligent acquired all of the stock of Radius-ED Limited (“Radius”) through the issuance of 54,255,318 shares of common stock of Intelligent (representing 89% of post-issuance voting stock) and issuance of a convertible promissory note in the amount of $1,500,000.Prior to the acquisition of Radius, Whitefields Capital Limited held a majority of Intelligent’s and Radius’s voting stock.Specifically, Whitefields Capital Limited owned 62% of the voting stock of Intelligent and 100% of the voting stock of Radius.In addition, certain members of Whitefields Capital Limited’s management and board of directors served on the board of Intelligent.Based on these facts, Intelligent and Radius were deemed under the common control of Whitefields Capital Limited.As the entities were deemed under common control, the acquisition has been recorded using the pooling-of-interest method effective as of January 1, 2009.As such, the comparative financial information for the three and six months ended June 30, 2009, reflects the financial statements of the combined companies in accordance with Financial Accounting Standards Board (“FASB”) standards on business combinations for entities under common control. On January 20, 2010, Intelligent acquired all of the stock of Solesys S.A. through the issuance of 21,384,723 shares of common stock of Intelligent.Intelligent has accounted for this transaction using the acquisition method required by Topic 805, Business Combinations. Interim Period Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the Securities and Exchange Commission’s instructions.Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.The results of operations reflect interim adjustments, all of which are of a normal recurring nature and that, in the opinion of management, are necessary for a fair presentation of the results for such interim period.The results reported in these interim consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.Certain information and note disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations.These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, as filed with the Securities and Exchange Commission on April 15, 2010. 8 Going Concern The Company’s consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has incurred losses and has negative working capital as of June 30, 2010.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.It is the Company’s intention to raise additional equity to finance the further development of markets for its products until positive cash flows can be generated from its operations.However, there can be no assurance that such additional funds will be available to the Company when required or on terms acceptable to the Company.Such limitations could have a material adverse effect on the Company’s business, financial condition, or operations, and these consolidated financial statements do not include any adjustment that could result.Failure to obtain sufficient additional funding would necessitate the Company to reduce or limit its operating activities or even discontinue operations. Principles of Consolidation The 2009 consolidated financial statements have been restated to include the accounts of Intelligent Communication Enterprise Corporation and its wholly owned subsidiaries, Mobiclear Ltd., Mobiclear, Inc. (Philippines), Mobiclear Inc. (British Virgin Islands), Radius-ED Limited, Radius-ED Sdn. Bhd., and Radius-ED Inc.For 2010, the consolidated financial statements include Mobiclear Ltd., Mobiclear Inc. (Philippines), Mobiclear Inc. (British Virgin Islands), Radius-ED Sdn. Bhd, and Solesys S.A. Operations of Radius-ED Limited and Radius-ED Inc. have been included up to the time of divestiture.All significant inter-company balances and transactions have been eliminated. Cash Cash consists of checking accounts held at financial institutions in the Philippines, Malaysia, Singapore, Switzerland, and the United States.At times cash balances may exceed insured limits.The Company has not experienced any losses related to these balances, and management believes the credit risk to be minimal. Restricted Cash Restricted cash consists of a deposit with a financial institution in Singapore and has been lodged as security for a letter of credit issued in favor of a supplier. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable result primarily from provision of mobile-messaging services to customers and are recorded at their principal amounts.Receivables are considered past due after 30 days.When necessary, the Company provides an allowance for doubtful accounts that is based on a review of outstanding receivables, historical collection information, and current economic conditions.There is an allowance for doubtful accounts of $58,102 at June 30, 2010.Receivables are generally unsecured.Account balances are charged off against the allowance when the Company determines it is probable the receivable will not be recovered.The Company does not have off-balance sheet credit exposure related to its customers.At June 30, 2010, two customers accounted for 50% of the net accounts receivable balance. 9 Fair Value Measurements Fair value is defined as the exchange price that will be received for an asset or paid to transfer a liability (an exit price) in the principal.Valuation techniques used to measure fair value should maximize the use of observable inputs and minimize the use of unobservable inputs.To measure fair value, the Company uses the following fair value hierarchy based on three levels of inputs, of which the first two are considered to be observable and the third unobservable: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs are supported by little or no market activity and are significant to the fair value of the assets or liabilities. Property and Equipment Property and equipment primarily consist of furniture, computer equipment and software, vehicles, and leasehold improvements that are recorded at cost and depreciated or amortized using the straight-line method over their estimated useful lives as follows: furniture and vehicles, seven years; computer equipment, five years; computer equipment and software, three years; leasehold improvements, over the lesser of the estimated remaining useful life of the asset or the remaining term of the lease. Depreciation of property and equipment is based on the estimated useful lives of the assets and is computed using the straight-line method over three years.Repairs and maintenance are charged to expense as incurred.Expenditures that substantially increase the useful lives of existing assets are capitalized. Intangible Assets Intangible assets include software development costs, customer lists, and supplier contracts and are amortized on a straight-line basis over the estimated useful lives of three years.As of June 30, 2010, amortization expense was $1,100,729 and accumulated amortization was $2,188,790.The Company periodically evaluates whether changes have occurred that would require revision of the remaining estimated useful life.The Company performs periodic reviews of its capitalized intangible assets to determine if the assets have continuing value to the Company. The Company expenses all costs related to the development of internal-use software as incurred, other than those incurred during the application development stage, after achievement of technological feasibility.Costs incurred in the application development stage are capitalized and amortized over the estimated useful life of the software.Internally developed software costs are amortized on a straight-line basis over the estimated useful life of the software.The Company performs periodic reviews of its capitalized software development costs to determine if the assets have continuing value to the Company.Costs for assets that are determined to be of no continuing value are written off.During the six months ended June 30, 2010, the Company did not capitalize any software costs. 10 Impairment of Other Long-Lived Assets The Company evaluates the recoverability of its property and equipment and other long-lived assets whenever events or changes in circumstances indicate impairment may have occurred.An impairment loss is recognized when the net book value of such assets exceeds the estimated future undiscounted cash flows attributed to the assets or the business to which the assets relate.Impairment losses, if any, are measured as the amount by which the carrying value exceeds the fair value of the assets.For the six months ended June 30, 2010 and 2009, no potential impairment losses related to the Company’s long-lived assets were identified. Revenue Recognition The Company recognizes revenue when it is realized or realizable and earned.The Company considers revenue, which includes charges on a transactional basis and support fees, realized or realizable and earned when the following criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, price is fixed and determinable, and collectability is reasonably assured.The Company establishes persuasive evidence of a sales arrangement for each type of revenue transaction based on a signed contract with the aggregator or end user.Radius provides operators with the “SMS Gateway,” which is the infrastructure acting as the intermediary between the mobile operators’ short-message service, or SMS, centers and the content providers’ mobile content applications.Customers are the mobile operators’ fixed and mobile subscribers who utilize the content, which is the data ranging from entertainment to information to which customers can access and receive SMS.Revenue is recognized based on the number of mobile terminating (“MT”) or transmitted messages from the SMS center and/or SMS Gateway to the cellular handset. Advertising Expenses It is the Company’s policy to expense advertising costs as incurred.No advertising costs were incurred during the three and six months ended June 30, 2010 and 2009. Research and Development Expenses Research and development expenses include all direct costs, primarily salaries for Company personnel and outside consultants, related to the development of new products, significant enhancements to existing products, and the portion of costs of development of internal use software required to be expensed.Research and development costs are charged to operations as incurred with the exception of those software development costs that may qualify for capitalization. Income Taxes Deferred income tax assets and liabilities are determined based on temporary differences between financial reporting and tax bases of assets and liabilities, operating loss, and tax credit carryforwards, and are measured using the enacted income tax rates and laws that will be in effect when the differences are expected to be recovered or settled.Realization of certain deferred income tax assets is dependent upon generating sufficient taxable income in the appropriate jurisdiction.The Company records a valuation allowance to reduce deferred income tax assets to amounts that are more likely than not to be realized.The initial recording and any subsequent changes to valuation allowances are based on a number of factors (positive and negative evidence).The Company considers its actual historical results to have a stronger weight than other more subjective indicators when considering whether to establish or reduce a valuation allowance. 11 The Company continually evaluates its uncertain income tax positions and may record a liability for any unrecognized tax benefits resulting from uncertain income tax positions taken or expected to be taken in an income tax return.Estimated interest and penalties are recorded as a component of interest expense and other expense, respectively. Because tax laws are complex and subject to different interpretations, significant judgment is required.As a result, the Company makes certain estimates and assumptions in: (1) calculating its income tax expense, deferred tax assets, and deferred tax liabilities; (2) determining any valuation allowance recorded against deferred tax assets; and (3) evaluating the amount of unrecognized tax benefits, as well as the interest and penalties related to such uncertain tax positions.The Company’s estimates and assumptions may differ significantly from tax benefits ultimately realized. Net Loss per Share Basic net loss per share is calculated by dividing the net loss attributable to common shareholders by the weighted average number of common shares outstanding in the period.Diluted loss per share takes into consideration common shares outstanding (computed under basic loss per share) and potentially dilutive securities.For the three and six months ended June30, 2010 and 2009, outstanding stock options and warrants are antidilutive because of net losses, and as such, their effect has not been included in the calculation of diluted net loss per share.Common shares issuable are considered outstanding as of the original approval date for purposes of earnings per share computations. Accumulated Other Comprehensive Income (Loss) Other comprehensive income (loss), as defined, includes net income, foreign currency translation adjustment, and all changes in equity (net assets) during a period from non-owner sources.To date, the Company has not had any significant transactions that are required to be reported in other comprehensive income (loss), except for foreign currency translation adjustments. Foreign Operations and Currency Translation The functional currency of the Company’s foreign subsidiaries is the local currency.Assets and liabilities of foreign subsidiaries, other than those denominated in U.S. dollars, are translated into U.S. dollars at the rate of exchange at the balance sheet date.Revenues and expenses are translated at the average rate of exchange throughout the year.Gains or losses from these translations are reported as a separate component of other comprehensive income (loss) until all or a part of the investment in the subsidiaries is sold or liquidated.The translation adjustments do not recognize the effect of income tax because the Company expects to reinvest the amounts indefinitely in operations. Transaction gains and losses that arise from exchange-rate fluctuations on transactions denominated in a currency other than the local functional currency are included in general and administrative expenses. 12 Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the fiscal year.The Company makes estimates for, among other items, useful lives for depreciation and amortization, determination of future cash flows associated with impairment testing for long-lived assets, determination of the fair value of stock options and warrants, valuation allowance for deferred tax assets, allowances for doubtful accounts, and potential income tax assessments and other contingencies.The Company bases its estimates on historical experience, current conditions, and other assumptions that it believes to be reasonable under the circumstances.Actual results could differ from those estimates and assumptions. Financial Instruments The Company has the following financial instruments: cash, accounts receivable, accounts payable, accrued expenses and wages, and convertible promissory notes.The carrying value of these financial instruments approximates their fair value due to their liquidity or their short-term nature. Share-Based Compensation The Company accounts for stock-based awards at fair value on date of grant and recognition of compensation over the service period for awards expected to vest.The fair value of stock options is determined using the Black-Scholes valuation model, which is consistent with the Company’s valuation techniques previously utilized for options in footnote disclosures. Note 2.Business Combination Acquisition of Solesys S.A. On January 20, 2010, Intelligent acquired all of the stock of Solesys S.A. (“Solesys”) through the issuance of 28,944,723 shares of common stock of the Company with a fair value of $9.6 million. Subsequently share consideration has been reduced to 21,384,723 shares of common stock of the Company with the fair value of $7,092,600.The fair value of intangible assets has been reduced by $2,602,155 from that previously reported. There has been no material effect on operations as a result of this adjustment. The acquisition of Solesys broadens the Company’s technology solutions. Intelligent has accounted for this transaction using the acquisition method required by Topic 805, Business Combinations.The financial information for the three and six months ended June 30, 2010, reflects the financial statement of the combined results, effective from January 1, 2010. 13 A summary of the assets and liabilities acquired, based on management’s assessment of their respective fair value as of the date of acquisition as adjusted, is as follows: Assets Cash $ Accounts receivable Due from related parties Property and equipment Intangible assets, as adjusted Total assets, as adjusted Liabilities Accounts payable and accrued expenses Total liabilities Net assets acquired, as adjusted $ Unaudited pro forma results of the Company for the six months ended June 30, 2009, as if the acquisition occurred on January 1, 2009, after giving effect to certain acquisition accounting adjustments, are stated below.These pro forma results are not necessarily indicative of what the Company’s operating results would have been had the acquisition actually taken place at the beginning of the period: Intelligent Communication Enterprise Actual 1/1/2009 to 6/30/2009 Solesys 1/1/2009 to 6/30/2009 Pro Forma Revenue Net income (loss) for the period Loss per share – basic and diluted Note 3.Note Receivable During the six months ended June 30, 2010, the Company undertook an internal reorganization of its operations and restructuring of certain tangible and intangible assets.Following this internal reorganization, effective June 11, 2010, the Company sold 100% of the shares of Radius-ED Limited and Radius-ED Inc. to a third party in exchange for a note receivable of $500,000.Assets remaining in the entities sold consisted of a processing license and a portion of the Company’s customer list and supplier relationships.Liabilities remaining in the entities sold consisted of accounts payable and accrued expenses of $1,097,149.This sale did not result in a material gain or loss. The consolidated statement of operations for the three and six months ended June 30, 2010, includes the results of Radius-ED Ltd. and Radius-ED Inc. 14 Note 4.Property and Equipment, net Property and equipment consist of the following: June 30, December 31, 2009 Furniture, computer equipment, and software $ $ Leasehold improvements Vehicle Less accumulated depreciation Property and equipment, net $ $ Depreciation expense for the six months ended June 30, 2010 and 2009, was $232,410 and $269,535, respectively. Note 5.Intangible Assets Intangible assets consist primarily of intellectual property, customer and reseller relationships, and supplier contracts, which are amortized over the estimated useful life, generally on a straight-line basis, with the exception of customer relationships, which are generally amortized over the greater of straight-line or the related asset’s pattern of economic benefit: June 30, 2010 December 31, 2009 Customer and reseller relationships $ $ Supplier contracts Intellectual property Less accumulated amortization Intangible assets, net $ $ Amortization expense for the six months ended June 30, 2010 and 2009, was $1,100,729 and $484,462, respectively. Note 6.Convertible Notes Payable During the year ended December 31, 2009, the Company entered into agreements whereby $287,454 of amounts owing to an affiliated company controlled by a director of the Company were converted into three convertible promissory notes with interest of 6% per annum payable quarterly in arrears.Each of the promissory notes is due 12 months after the advance of funds with a conversion price equal to 85% of the average closing market price of the Company’s stock for the 10 trading days immediately preceding the conversion date.The relative value of the beneficial conversion feature of these convertible notes payable was $50,725 and has been expensed during the year ended December 31, 2009.The amounts and due dates of the individual convertible promissory notes are: · $63,925 due September 30, 2010 · $121,343 due October 31, 2010 · $102,186 due November 31, 2010 15 During the six months ended June 30, 2010, the Company entered into an agreement whereby $125,282 was converted into a convertible promissory note with interest of 6% per annum, payable quarterly, in arrears.The promissory note is due 12 months after the advance of funds with a conversion price equal to 85% of the average closing market price of the Company’s stock for the 10 trading days immediately preceding the conversion date.The relative value of the beneficial conversion feature of the convertible note payable was $22,109 and has been expensed during the six months ended June 30, 2010.This convertible promissory note is due December 31, 2010. The Company issued a convertible promissory note in the amount of $1,500,000 as part of the consideration for the acquisition of the common shares of Radius.Interest of 6% per annum is payable quarterly in arrears, and the note is convertible into common shares of the Company with a conversion price equal to the average closing market price of the Company’s stock for the 10 trading days immediately preceding the conversion date.The convertible promissory note is payable as follows: · February 10, 2010 - $250,000 · May 15, 2010 - $250,000 · September 15, 2010 - $500,000 · December 10, 2010 - $500,000 The payments due February 10 and May 15, 2010, are currently unpaid. Note 7.Related-Party Transactions During the six months ended June 30, 2010 and 2009, the Company incurred consulting fees of $nil and $180,574, respectively, with a director of the Company. During the six months ended June 30, 2010, an affiliated company advanced net funds and services in the amount of $332,957, which is included in amounts due to stockholder.During the six months ended June 30, 2010, a previous balance owing of $125,282 was converted into a promissory note payable. During the six months ended June 30, 2010 and 2009, the Company incurred consulting fees and related expenses to a company controlled by a former director of $nil and $50,400, respectively. During the six months ended June 30, 2010 and 2009, the Company acquired services from two affiliated companies controlled by a former director and former officer of the Company in the amount of $nil and $52,255, respectively. During the six months ended June 30, 2009, the Company acquired services from a former officer of the Company in the amount of $7,599. During the six months ended June 30, 2010 and 2009, the Company acquired services from a company controlled by a former officer of the Company in the amount of $nil and $618. During the six months ended June 30, 2009, a former director of the Company advanced $26,260. 16 Note 8.Share Capital Preferred Stock The Company’s authorized capital includes 150 million shares of preferred stock of $0.0001 par value.The designation of rights including voting powers, preferences, and restrictions shall be determined by the Board of Directors before the issuance of any shares. No shares of preferred stock are issued and outstanding as of June30, 2010, and December 31, 2009. Common Stock The Company is authorized to issue 250 billion shares of common stock, par value of $0.0001. On January 14, 2010, the Board of Directors approved the forward-split of the issued and outstanding common stock on the basis of three new shares for each share, effective upon the approval of the regulatory authorities.The Company’s common stock was forward-split effective as of February 5, 2010. On September 18, 2009, the Board of Directors approved the consolidation of the issued and outstanding common stock on the basis of one new share for each 600 shares, effective upon approval of the regulatory authorities.The Company’s common stock was consolidated effective as of October 20, 2009. The application of the stock consolidation and forward-split has been shown retroactively in these consolidated financial statements. During the six months ended June 30, 2010, the Company: · issued 2,400,000 shares of common stock for services received with a fair value of $1,140,000; · issued 21,384,723 shares of common stock, as adjusted, for the acquisition of all the outstanding shares of Solesys S.A. with a fair value of $7,092,600; and · issued 210,000 shares of common stock for services received with a fair value of $102,900. Stock Purchase Warrants At June 30, 2010, the Company had reserved 7,784 shares of the Company’s common stock for the following outstanding warrants: Number of Warrants Exercise Price Expiry 44 40 0.125 Pursuant to financing agreement entered into in February 2008, the Company is obligated to issue warrants, as commission fees, entitling the holder to purchase 2,640 shares of common stock.There were no warrants issued or exercised during the six months ended June 30, 2010. 17 Note 9.Stock-Based Compensation Although the Company does not have a formal stock option plan, it issues stock options to directors, employees, advisors, and consultants.Stock options generally have a three- to five-year contractual term, vest over a two- to three-year period, and forfeit 90 days after termination of employment. A summary of the Company’s stock options as of June 30, 2010, is as follows: Number of Weighted Average Options Exercise Price Outstanding at December 31, 2007 Options issued: to a director on May 3, 2008, fair value of $33,047 to an employee on August 15, 2008, fair value of $14,180 to employees on August 15, 2008, fair value of $1,872 to an employee on December 8, 2008, fair value of $205 Outstanding at December 31, 2008 to an employee on May 1, 2009, fair value $96 options forfeited options exercised to employees on November 12, 2009, fair value of $92,117 Outstanding at December 31, 2009 and June 30, 2010 The following table summarizes stock options outstanding at June 30, 2010: Number Average Number Intrinsic Outstanding Remaining Exercisable Value at Contractual at at June 30, Life June 30, June 30, Exercise Price (Years) During the six months ended June 30, 2010, no options were exercised or forfeited. At June 30, 2010, 354,812 options were not exercisable. At June 30, 2010, 682,062 shares of common stock were reserved. The fair value of each option granted is estimated at the date of grant using the Black-Scholes option-pricing model.The assumptions used in calculating the fair value of the options granted in 2009 were: risk-free interest rate of 5.0%, a 2.5 year expected life, a dividend yield of 0.0%, and a stock price volatility factor of 226% to 260%. Compensation expense included in the statement of operations related to the fair value of options issued during the six months ended June 30, 2010 and 2009, is $nil and $nil, respectively. 18 Note 10.Commitments and Contingencies Pursuant to a financing agreement entered into in February 2008, the Company is obligated to issue warrants, exercisable for five years from date of issue, for a number of shares of common stock equal to 10% of the number of shares issued under the equity line.As at June 30, 2010, the Company is obligated to issue warrants to purchase 2,640 shares of common stock. Pursuant to an agreement entered into in August 2008, the Company is obligated to issue shares of common stock equivalent to 1% of the issued and outstanding shares of the Company at each of March 1, 2009, June 1, 2009, and September 1, 2009. Lease Commitments The Company incurred total rent expense of $38,236 and $86,657, for the three and six months ended June 30, 2010, and $30,452 and $57,283 for the three and six months ended June 30, 2009, respectively.Future lease commitments are as follows: Note 11.Segment Information The Company views its operations in three lines of business – (1) corporate and iCEmms or Mobile Messaging Services; (2)iCEsync or Multimedia Solutions to Mobile Communities; and (3)iCEmat or Mobile Authentication Technologies.The Company’s summary financial information by segment for the three and six months ended June30, 2010 and 2009, as taken from the internal management reports, is as follows: Three Months Ended June30, 2010 Three Months Ended June 30, 2009 Six Months Ended June30, 2010 Six Months Ended June30, 2009 Revenue Corporate and iCEmat $- $ $- $- iCEmms iCEsync - $ 3,891,581 Loss Corporate and iCEmat $ (658,923) iCEmms iCEsync - $ (1,414,718) Assets Corporate and iCEmat iCEmms iCEsync - 19 Geographic information: Three months ended Six months ended Long-lived June 30 June 30 Assets 2010 2009 2010 2009 2010 2009 Revenues Asia 1,250,167 798,224 2,468,248 1,533,283 1,878,720 3,459,387 Europe 610,200 1,088,830 1,894,292 2,358,298 5,701,752 - all other regions - 1,860,367 1,887,054 4,362,540 3,891,581 7,580,472 3,459,387 Revenues are attributed to geographical region based on location of customer. ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the accompanying unaudited consolidated financial statements for the three and six month periods ended June 30, 2010 and 2009, and our annual report on Form 10-K for the year ended December 31, 2009, including the financial statements and notes thereto. Forward-Looking Information May Prove Inaccurate This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements. Readers of this report are cautioned that any forward-looking statements, including those regarding our management’s current beliefs, expectations, anticipations, estimations, projections, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties.The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements as a result of various factors.The forward-looking statements included in this report are made only as of the date of this report.We are not obligated to update such forward-looking statements to reflect subsequent events or circumstances. Introduction Management believes the most significant feature of our financial condition is that during the three and six months ended June 30, 2010, we acquired all of the outstanding shares of Solesys S.A.We also completed an internal restructuring and disposed of the Radius-ED Limited and Radius-ED Inc. subsidiaries, which were no longer part of our core business. In addition, on February 5, 2010, we effected a forward share-split of three shares for each share of our outstanding common stock. 20 Results of Operations Comparison of the Three and Six Months Ended June 30, 2010, with the Three and Six Months Ended June 30, 2009 Our gross revenue for the three and six-month period ended June30, 2010, was $1,860,367 and $4,362,540, as compared to $1,887,054 and $3,891,581 for the respective three- and six-month periods ended June 30, 2009.This is a decrease of 1.4% for the three months ended June 30, 2010, and an increase of 12.1% for the six-month period.This reflects an overall slight increase in our Radius division.Our internal reorganization resulted in a short-term reduction in our gross profit percentage to 9.2% and 14.1% for the three and six months ended June 30, 2010, as compared to 27.95 and 27.6% for comparable periods ended June 30, 2009. Our operating expenses for the three and six months ended June 30, 2010, were $1,051,357 and $4,298,902, as compared to $1,114,211 and $2,352,348 for the comparable periods ended June 30, 2009, a decrease of 5.6% for the three months ended June 30, 2010, as compared to the three months ended June 30, 2009, and an increase of 82.7% for the respective six-month periods.This reflects certain one-time consulting costs of $1,140,000 and amortization of intangible assets related to the Solesys acquisition in the amount of $1,136,646. Overall, we sustained a net loss of $908,674 and $3,760,856 for the three- and six-month periods ended June 30, 2010, as compared to a net loss of $646,142 and $1,414,718 in the corresponding periods of the preceding year. We had 29 full-time employees and one part-time employee as of June 30, 2010. Segment Information We view our operations in three lines of business – (1) corporate and iCEmms or Mobile Messaging Services; (2)iCEsync or Multimedia Solutions to Mobile Communities; and (3)iCEmat or Mobile Authentication Technologies.Our results of operation by segment for the three and six months ended June30, 2010 and 2009, as taken from the internal management reports, are as follows: Three Months Ended June30, 2010 Three Months Ended June 30, 2009 Six Months Ended June30 2010 Six Months Ended June30 2009 Revenue Corporate and iCEmat $ - $ $ - $ - iCEmms iCEsync - $ Loss Corporate and iCEmat $ iCEmms iCEsync - $ 21 Geographic information: Three months ended Six months ended Long-lived June 30 June 30 Assets 2010 2009 2010 2009 2010 2009 Revenues Asia 1,250,167 798,224 2,468,248 1,533,283 1,878,720 3,459,387 Europe 610,200 1,088,830 1,894,292 2,358,298 5,701,752 - all other regions - 1,860,367 1,887,054 4,362,540 3,891,581 7,580,472 3,459,387 Revenues are attributed to geographical region based on location of customer. Liquidity and Capital Resources As of June 30, 2010, our current assets were $3,604,887, as compared to $2,767,626 at December31, 2009.As of June 30, 2010, our current liabilities were $6,695,858, as compared to $6,250,025 at December31, 2009.Operating activities used net cash of $304,248 for the six months ended June30, 2010, as compared to using net cash of $567,791 for the six months ended June 30, 2009. No cash was spent on investing activities during the six months ended June 30, 2010 or 2009. Net cash of $385,491 was provided by financing activities during the six months ended June30, 2010, consisting of net advances from an affiliated company of $332,957 and repayment of advances to employees of $52,534.These are compared to net cash provided by financing activities of $375,365 during the comparable six-month period ended June 30, 2009, which consisted of net proceeds from equity lines of credit of $80,000 and an advance from directors of $295,365. Our current balances of cash will not meet our working capital and capital expenditure needs for the whole of the current year.Because we are not currently generating sufficient cash to fund our operations, we will need to rely on external financing to meet future capital and operating requirements.Any projections of future cash needs and cash flows are subject to substantial uncertainty.Our capital requirements depend upon several factors, including the rate of market acceptance, our ability to get to production and generate revenues, our level of expenditures for production, marketing, and sales, purchases of equipment, and other factors.We can make no assurance that financing will be available in amounts or on terms acceptable to us, if at all.Further, if we issue equity securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences, or privileges senior to those of existing holders of common stock, and debt financing, if available, may involve restrictive covenants that could restrict our operations or finances.If we cannot raise funds, when needed, on acceptable terms, we may not be able to continue our operations, grow market share, take advantage of future opportunities, or respond to competitive pressures or unanticipated requirements, all of which could negatively impact our business, operating results, and financial condition. 22 ITEM 4T.CONTROLS AND PROCEDURES Disclosure controls are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, such as this Quarterly Report, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure.Our management evaluated, with the participation of our current chief executive officer and chief financial officer (our “Certifying Officers”), the effectiveness of our disclosure controls and procedures as of June 30, 2010, pursuant to Rule 13a-15(b) under the Exchange Act.Based upon that evaluation, our Certifying Officers concluded that, as of June 30, 2010, our disclosure controls and procedures were not effective. In our Annual Report on Form 10-K for the year ended December 31, 2009, we reported that we did not maintain effective control over financial reporting.The weaknesses identified during the year ended December 31, 2009, are as follows: (i) Lack of independent directors for our board and audit committee.We currently have two independent directors on our board, which is comprised of four directors.Although there is no requirement that we have any independent directors, we intend to have a majority of independent directors as soon as we are reasonably able to do so. (ii) Insufficient segregation of duties in our finance and accounting functions due to limited personnel.During the three-month period ended June 30, 2010, we had one person on staff that performed nearly all aspects of our financial reporting process, including access to the underlying accounting records and systems, the ability to post and record journal entries, and responsibility for the preparation of the financial statements.This creates certain incompatible duties and a lack of review over the financial reporting process that would likely result in a failure to detect errors in spreadsheets, calculations, or assumptions used to compile the financial statements and related disclosures as filed with the Securities and Exchange Commission.These control deficiencies could result in a material misstatement to our interim or annual consolidated financial statements that would not be prevented or detected. (iii) Insufficient corporate governance policies.Although we have a code of ethics that provides broad guidelines for corporate governance, our corporate governance activities and processes are not always formally documented.Specifically, decisions made by the board to be carried out by management should be documented and communicated on a timely basis to reduce the likelihood of any misunderstandings regarding key decisions affecting our operations and management. (iv) Accounting for technical matters.Our current accounting personnel perform adequately in the basic accounting and recordkeeping function.However, our operations and business practices include complex technical accounting issues that are outside the routine basic functions.The complex areas include issuance of convertible debt (with attached warrants), beneficial conversion features issued with equity lines of credit, and accounting for software development costs.These technical accounting issues are complex and require significant expertise to ensure that the accounting and reporting are accurate and in accordance with generally accepted accounting principles.This is especially important for periodic interim reporting that is not subject to audit. 23 There have been no changes in our internal control over financial reporting that occurred during the quarter ended June 30, 2010, that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. PART II—OTHER INFORMATION ITEM 6.EXHIBITS The following exhibits are filed as a part of this report: Exhibit Number* Title of Document Location Item 2 Plan of Acquisition, Reorganization, Arrangement, Liquidation, or Succession Sale and Purchase Agreement between Intelligent Communication Enterprise Corporation and Power Centre Holdings Limited dated June 11, 2010 Incorporated by reference from the current report on Form 8-K filed June 17, 2010 Item 10 Material Contracts Employment Agreement between Intelligent Communication Enterprise Corporation and Sarocha Hatthasakul dated May 25, 2010 Incorporated by reference from the current report on Form 8-K filed June 1, 2010 Item 31 Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officer Pursuant to Rule 13a-14 Attached Certification of Principal Financial Officer Pursuant to Rule 13a-14 Attached Item 32 Section 1350 Certifications Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer) Attached Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Financial Officer) Attached * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document.Omitted numbers in the sequence refer to documents previously filed as exhibits. 24 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned thereunto duly authorized. Registrant Intelligent Communication Enterprise Corporation Date: December 9,2010 By: /s/ Luther L. Jao Luther L. Jao, President and Chief Executive Officer Date: December 9, 2010 By: /s/ Sarocha Hatthasakul Sarocha Hatthasakul Chief Financial Officer 25
